DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 78-89) in the reply filed on 06/07/2022 is acknowledged.

Claim Status
Claims 1-77 are canceled. Clams 78-105 are currently pending. Claims 90-105 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 78-89 have been examined on their merits.

Priority
	The instant application is a national stage entry of PCT/US2018/057575 (10/25/2018) which claims benefit to U.S. provisional application 62/577,429 (10/26/2017).

Claim Objections
	Claim 88 is objected to because a space should be added between “0.01” and the percentage sign (%) in elements a) and c).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 87 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 87 recites two broad ranges (“…wherein the composition comprises 45-120 mg/ml of GCB and 0.2 to 1.8 mg/ml isofagomine…”), and the claim also recites “particularly 60 mg/ml of GCB and 0.9 mg/ml isofagomine” which is the narrower statement of the range. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. This question arises because of the use of the word “particularly”. 
This claim should be amended to distinctly describe the metes and bounds of the invention. If applicant wishes to claim both the broad range and the narrow limitation, it is suggested that applicant present a dependent claim that sets forth the narrower limitation (MPEP 2173.05(c)(I)). For the purpose of compact prosecution, the claim will be interpreted in its broadest form (i.e. under the broad ranges) and the recitation of “particularly 60 mg/ml of GCB and 0.9 mg/ml isofagomine” will be interpreted to be an exemplary explanation of possible concentrations envisaged within the range.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 78-79 and 81-89 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The instant claims recites laws of nature and natural phenomena. These judicial exceptions (JEs) are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart. See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B).
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e) 
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1)(direction to a process, machine, manufacture, or composition of matter): 
	Claims 78-79 and 81-89 are directed to a composition of matter, which is a statutory category.
	Therefore the answer to this step for claims 78-79 and 81-89 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
	Claims 78-79 and 81-89 are directed to a composition comprising glucocerebrosidase and isofagomine. Isofagomine is not naturally occurring. The generic recitation of glucocerebrosidase includes enzymes such as lysosomal glucocerebrosidase and velaglucerase, which is a human β-glucocerebrosidase produced by gene-activation of an endogenous gene in a human cell line and has an amino acid sequence identical to the natural human protein ([0037]). Therefore, glucocerebrosidase is a recitation of a naturally occurring product. For the purpose of determining markedly different characteristics, the claimed composition’s closest natural counterpart is naturally occurring β-glucocerebrosidase. An appropriate characteristic for this analysis is the stability of glucocerebrosidase. 
Although example 10 of the specification demonstrates that compositions comprising isofagomine and glucocerebrosidase result in an improved stability (i.e. a markedly different characteristic), the scope of the claims currently encompass any pH. Applicant has demonstrated that binding of isofagomine to velaglucerase is lowered in acidic pH (tables 4 and 5; [00127]). Do (US 2011/0143419 A1) teaches that glucocerebrosidase is “much more stable” at lysosomal pH (5.2)([0024]). Figure 9 of Do presents the results of tests regarding the stability of glucocerebrosidase at pH 5.2 and 7.4 with or without isofagomine and shows that the addition of isofagomine does not significantly alter the stability of glucocerebrosidase at pH 5.2. These results indicate that at pH 5.2, the claimed composition is not markedly different from its closest natural counterpart (i.e. the presence of isofagomine at acidic pH does not cause a significant change in property). Therefore, based upon the disclosure and knowledge available in the art, it is apparent that the markedly different characteristic is not present at every pH encompassed within claims 78-79 and 81-89.
	Claim 84 recites that the composition further comprises a pharmaceutically acceptable excipient, a pharmaceutically acceptable salt, or both. Excipients include water ([0087]), which is naturally occurring. It is not apparent that addition of an excipient such as water would cause the markedly different characteristic.
	Claim 86 recites that the composition further comprises an antioxidant, and/or a carbohydrate, and/or a surfactant. Carbohydrates include sucrose ([0072]), which is naturally occurring. It is not apparent that addition of a carbohydrate such as sucrose would cause the markedly different characteristic.
	Claim 88 recites that the composition further comprises polysorbate 20 and sodium citrate or sodium phosphate. Sodium citrate and sodium phosphate are naturally occurring. It is not apparent that addition of sodium citrate or sodium phosphate would cause the markedly different characteristic.
	Therefore the answer to this prong for claims 78-79 and 81-89 is yes because none of these claims cause the recited judicial exception to be markedly different from its naturally occurring counterpart.
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
	Claims 78 and 81 recite molar ratios of glucocerebrosidase and isofagomine. 
	Claim 82 recites “wherein the composition is at a temperature of (a) at least 20 °C, or (b) 0 °C to 20 °C, or (c) less than 0 °C”. It is noted that the scope of the claim currently encompasses any temperature. 
	Claim 83 recites “wherein the composition is a liquid or a lyophilizate”. Formulation in a liquid includes merely putting the glucocerebrosidase in water. 
	Claim 87 recites concentrations of the glucocerebrosidase and isofagomine. 
	Claim 89 recites “a container comprising the composition of claim 78”. Within the claim, applicant recites examples of containers including syringes, vials, or ampoules. 
There is no evidence that any of the above elements would effect a transformation or reduction of the judicial exception to a different state or thing or apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
Claims 79, 84-86, and 88 do not recite additional elements which integrate the JE into a practical application.
	Therefore the answer to this prong for claims 78-79 and 81-89 is no.
	Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept):
	Claims 78-79, 81-83, and 85-88 do not recite additional elements which amount to significantly different than the JE such that they provide an inventive concept. 
	Claim 84 recites “wherein the composition is a liquid or a lyophilizate”. Daniel et al. (US 2011/0027254 A1) teaches that velaglucerase alfa is commercially available as a lyophilized product ([0375]). Therefore, it is considered that formulation of the judicial exception as a lyophilizate is well-understood, routine, and conventional activity previously known to the industry.
	Claim 89 recites “a container comprising the composition of claim 78”. Daniel et al. teaches that velaglucerase (a glucocerebrosidase) is supplied in either a 5 ml or 20 ml glass vial. Therefore, compositions comprising a container such as a vial and a glucocerebrosidase is considered to be well-understood, routine, and conventional activity previously known to the industry. 
	Therefore, the answer to step (2B) for claims 78-79 and 81-89 is no.
Conclusion
Claims 78-79 and 81-89 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 78-79 and 81-89 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 2011/0027254 A1; Cited in IDS filed 04/24/2020).
	Daniel et al. (hereinafter Daniel) teaches methods and compositions useful for the treatment of Gaucher disease. Specifically, Daniel teaches a treatment of said disease through enzyme replacement therapy with a glucocerebrosidase (GCB) ([0005]-[0007]). Daniel provides many clinical evaluations of velaglucerase alfa (a glucocerebrosidase) on Gaucher disease patients. First, Daniel includes a clinical study of the safety of intravenous velaglucerase alfa (Example 1; [0371]-[0436]) resulting in findings of mild adverse events, statistically significant and clinically meaningful improvements from baseline, and positive response in the dose-reduction phase ([0434]-[0436]). Second, Daniel provides a clinical study on the administration of 45 or 60 U/kg velaglucerase alfa to Gaucher disease patients (Example 2; [0437]-[0525]) with findings that the enzyme was well tolerated with no serious adverse events, and that velaglucerase alfa is an effective first-line treatment for adults and children with type 1 Gaucher disease ([0524]-[0525]). Daniel provides additional examples wherein the safety and efficacy of velaglucerase alfa was compared with other conventional enzyme replacement therapy compositions in double-blind or open label clinical trials (Examples 3-6; [0526]-[0724]). 
	Regarding claim 78, Daniel teaches a pharmaceutical composition of velaglucerase which comprises velaglucerase (a glucocerebrosidase according to Daniel; [0002]). It is considered that “velaglucerase” is the same composition as “velaglucerase alfa” in view of Daniel’s teaching that these are interchangeable terms ([0304]). Daniel teaches that in some embodiments velaglucerase can be used in combination with another therapy for Gaucher disease such as isofagomine tartrate ([0170], [0171], [0322], [0325]) and provides a specific motivation to formulate isofagomine tartrate in combination with the velaglucerase by explaining that isofagomine tartrate selectively binds and stabilizes glucocerebrosidase and facilitates proper trafficking of the enzyme to the lysosomes where it is needed to break down glucocerebroside ([0326]).
	Daniel does not provide that the molar ratio is at least about 1:2.5 or any specific molar ratio of the glucocerebrosidase (velaglucerase) to the isofagomine (isofagomine tartrate). Applicant defines “about” to refer to up to +/-10% of the value qualified by this term ([0028]).
	However, since Daniel teaches that the isofagomine tartrate selectively binds and stabilizes glucocerebrosidase, a person having ordinary skill in the art would be prompted to perform routine experimentation to determine relative molar concentrations of each composition to optimize the ability of isofagomine tartrate to bind and stabilize velaglucerase. A person having ordinary skill in the art could have pursued this routine experimentation to arrive at the claimed composition with a reasonable expectation of success since the claimed composition does not require a particular effect to occur and merely requires that the glucocerebrosidase and isofagomine components are present in this particular molar ratio. See MPEP 2144.05(II)(A).
	Regarding claims 79 and 84-86, as discussed above, Daniel makes obvious the composition of claim 78. Daniel further teaches that the composition comprises a lyoprotectant (e.g. a carbohydrate; corresponding to the “carbohydrate” of claim 86), a buffer salt (corresponding to the “pharmaceutically acceptable salt” of claim 84), and a stabilizing agent ([0172]).
	Regarding claim 81, as discussed above, routine experimentation would lead a person having ordinary skill in the art to arrive at the molar ratio recited in claim 78. For the same reasons, a person having ordinary skill in the art may arrive at the molar ratio ranges recited in elements (a) through (f) of claim 81. There is a reasonable expectation of successfully arriving at any of the instantly claimed ranges because the claimed composition does not require a particular effect to occur and merely requires that the glucocerebrosidase and isofagomine components are present in these particular molar ratios. See MPEP 2144.05(II)(A).
Regarding claim 82, as discussed above, Daniel makes obvious the composition of claim 78. The instant claim is drawn to a composition. The temperature at which the composition is held does not impart any particular structure on the claimed composition, this interpretation is supported by the fact that the claim currently encompasses embodiments of the composition at any temperature. Therefore, Daniel is similarly found to make obvious the instant claim. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
Regarding claim 83, as discussed above, Daniel makes obvious the composition of claim 78. Daniel further teaches that the composition may be lyophilized ([0173] and [0365]) or may be a reconstituted solution (i.e. a liquid) in a carrier such as sterile water ([0175] and [0365]).
Regarding claim 87, as discussed above, routine experimentation would lead a person having ordinary skill in the art to arrive at the molar ratio recited in claim 78. 
Daniel provides dosages for the glucocerebrosidase in the range of from about 10 to about 80 U/kg ([0350]) and teaches a composition comprising sterile water for injection, approximately 2.5 mg/mL of velaglucerase alfa, 50 mg/ml sucrose, 12.9 mg/ml sodium citrate dihydrate, 1.3 mg/ml citric acid monohydrate, and 0.11 mg/ml polysorbate 20 [(0305) and (0860)] but does not provide the composition comprising both glucocerebrosidase and isofagomine in the terms of a mg/ml concentration. 
For the reasons discussed above, there is a reason for persons having ordinary skill in the art to pursue routine experimentation with different molar ratios to determine ratios in which the binding and enhancement of stability are optimized. Similarly, there exists a reason to perform routine experimentation to arrive at the particular recited mg/ml concentrations since Daniel teaches that the effective amount of the composition can vary depending on the subject and may be tailored to the subject ([0267]). There is a reasonable expectation of successfully arriving at any of the instantly claimed ranges because the claimed composition does not require a particular effect to occur and merely requires that the glucocerebrosidase and isofagomine components are present in these concentrations. See MPEP 2144.05(II)(A).
	Regarding claim 88, as discussed above, Daniel makes obvious the composition of claim 78 and teaches that the composition may further comprise a buffer salt such as sodium citrate and a stabilizing agent such as polysorbate-20 ([0172], [0305], [0358], and [0860]), corresponding to elements a-c of the instant claim. As discussed above, Daniel teaches a composition comprising sterile water for injection, approximately 2.5 mg/mL of velaglucerase alfa, 50 mg/ml sucrose, 12.9 mg/ml sodium citrate dihydrate, 1.3 mg/ml citric acid monohydrate, and 0.11 mg/ml polysorbate 20 [(0305) and (0860)]. It is noted that sodium citrate dihydrate has a molar weight of 294.10 g/mol. Therefore, Daniel teaches a composition comprising sodium citrate at a 43.86 mM concentration (                        
                            
                                
                                    12.9
                                     
                                    m
                                    g
                                    /
                                    m
                                    l
                                
                                
                                    294.10
                                     
                                    g
                                    /
                                    m
                                    o
                                    l
                                
                            
                             
                        
                    x 1000) and 0.011 % polysorbate-20 (0.011 g / 100 ml = 0.011%), which are amounts not identical to any of the instantly claimed combinations of sodium citrate and polysorbate-20 concentrations (but close to the values recited in element a).
	Because the teachings of Daniel are close to the concentrations recited in element a (differing by 8 mM sodium citrate and 0.001% polysorbate-20) and it is apparent that the concentration of sodium citrate is not critical (see, for example, elements b and c of the instant claim), it is considered that the concentrations taught by Daniel are sufficiently close to establish a prima facie case of obviousness. “…a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05(I).
	Alternatively, a person having ordinary skill in the art would arrive at the instantly claimed composition as a result of routine experimentation in order to formulate a composition which is suitable for administration to patients in need thereof, such as patients with Gaucher disease. There is a reasonable expectation of successfully arriving at any of the instantly claimed ranges because the claimed composition does not require a particular effect to occur and merely requires that the sodium citrate and polysorbate-20 components are present in these particular concentrations. See MPEP 2144.05(II)(A).
	Regarding claim 89, as discussed above, Daniel makes obvious the composition of claim 78. Daniel teaches that the composition can be in ampoules, bottles, vials, or syringes ([0304]-[0307], [0356], and [0366]).

 Claims 78-89 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 2011/0027254 A1; Cited in IDS filed 04/24/2020) in view of Do (US 2011/0143419 A1; Cited in IDS filed 11/03/2021).
The teachings of Daniel are set forth above and applied herein. Daniel is found to render claims 78-79 and 81-89 obvious.
	Regarding claim 80, as discussed above, Daniel makes obvious a composition comprising glucocerebrosidase and isofagomine in a molar ratio of 1:2.5, as recited in claim 78.
	Daniel does not teach that the pH of the composition is about 6.0, about 6.5, or about 7.0. Applicant defines “about” to refer to up to +/-10% of the value qualified by this term ([0028]).
	Do teaches methods of improving the production of recombinant proteins through the use of chaperones ([0006]) including embodiments wherein the protein is a glucocerebrosidase and the chaperone is isofagomine ([0015]). Specifically, Do teaches that isofagomine can prevent glucocerebrosidase denaturation at neutral pH ([0021]; Figure 5), and that chaperones (i.e. isofagomine) can stabilize the proteins (i.e. glucocerebrosidase) and prevent irreversible denaturation and inactivation of protein activity in media with pH greater than 5.0 ([0012] and [0101]). Finally, Do demonstrates that glucocerebrosidase is active in pH levels between 5.2 and 7.4 when combined with isofagomine (Figure 16).
	Since Do teaches the ability of isofagomine to stabilize glucocerebrosidase at pH greater than 5.0, a person having ordinary skill in the art would be motivated to perform routine experimentation to obtain formulations of the claimed composition in a pH which optimizes the efficacy of glucocerebrosidase in a composition which also comprises a chaperone (isofagomine). See MPEP 2144.05(II)(A).
Conclusion
No claim is allowed. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                         

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651